Exhibit 12.1 AVALONBAY COMMUNITIES, INC. RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Year Year Year Year Year Ended Ended Ended Ended Ended December 31, 2010 December 31, 2009 (1) December 31, 2008 (1) December 31, 2007 (1) December 31, 2006 (1) Income from continuing operations before cumulative effect of change in accounting principle $ (Plus): Equity in income of unconsolidated entities, net of distributions received 5,475 Amortization of capitalized interest (2) Earnings before fixed charges $ (Plus) Fixed charges: Portion of rents representative of the interest factor $ Interest expense Interest capitalized Preferred dividend Total fixed charges (3) $ (Less): Interest capitalized Preferred dividend Earnings (4) $ Ratio (4 divided by 3) AVALONBAY COMMUNITIES, INC. RATIOS OF EARNINGS TO FIXED CHARGES Year Year Year Year Year Ended Ended Ended Ended Ended December 31, 2010 December 31, 2009 (1) December 31, 2008 (1) December 31, 2007 (1) December 31, 2006 (1) Income from continuing operations before cumulative effect of change in accounting principle $ (Plus): Equity in income of unconsolidated entities, net of distributions received Amortization of capitalized interest (2) Earnings before fixed charges $ (Plus) Fixed charges: Portion of rents representative of the interest factor $ Interest expense Interest capitalized Total fixed charges (3) $ (Less): Interest capitalized Earnings (4) $ Ratio (4 divided by 3) The results of operations for 2006 through 2010 have been adjusted to reflect discontinued operations for properties sold or held for sale as of December 31, 2010. Represents an estimate of capitalized interest costs based on the Company's established depreciation policy and an analysis of interest costs capitalized since 1998 (the year in which AvalonBay was formed).
